Title: To George Washington from William Heath, 21 November 1780
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point November 21st 1780
                        
                        I am just informed by express from Fish kill that Counte Chatilieux arrived
                            there from the Eastward Yesterday afternoon. He will be here this day and I apprehend will proceed to Head quarters
                            this afternoon, or to morrow. Every thing Respecting the grand forage has gone on very well hitherto. The Troops are now
                            crossing the Ferry. I have the honor to be With the greatest respect Your Excellency’s Most obedient Servant
                        
                             W. Heath
                        
                    